Citation Nr: 0512520	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  04-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches. 

2.  Entitlement to an initial rating in excess of 10 percent 
for dysthymia.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1996 to May 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection with 
the above disabilities and assigned separate initial 10 
percent disability ratings.

Additional medical treatment records were received by VA in 
August 2004, after the case had been certified to the Board 
by the agency of original jurisdiction (AOJ).  Such evidence 
has not first been considered by the AOJ.  Under 38 C.F.R. 
§ 20.1304 (2004), pertinent evidence received by the Board 
usually requires a return of the case to the AOJ for review, 
consideration, and preparation of a supplemental statement of 
the case (SSOC) prior to a Board decision unless there has 
been a waiver of such referral.  Since none of the 
additional, non-duplicative evidence newly submitted in this 
case pertains to treatment for migraine headaches, it is not 
pertinent and does not preclude a decision by the Board at 
this time on the first issue listed above.  In contrast, the 
additional treatment records do include new, non-duplicative 
mental health treatment records and therefore the second 
issue listed above must be returned to the AOJ for 
consideration and preparation of an SSOC.

The issue of entitlement to an initial rating in excess of 10 
percent for dysthymia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.  

2.  Prior to August 2, 2002, the veteran's migraine 
disability approximated characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months; but there was no medical evidence of very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

3.  After August 1, 2002, the veteran's migraine disability 
was not manifested by characteristic prostrating attacks 
occurring on an average of once a month over the past several 
months.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 30 
percent, and no more, prior to August 2, 2002 for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

2.  The schedular criteria for an initial rating in excess of 
10 percent after August 1, 2002 for migraine headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to increased rating claims such as this, where 
VCAA notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Here, the present 
claim is governed by VAOPGCPREC 8-2003.

Even so the appellant is not prejudiced by the Board's 
consideration of her increased rating claim as VA has already 
met all notice and duty to assist obligations to her under 
the VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing increased 
ratings.  She has, by a July 2003 VCAA letter, an April 2002 
rating decision, a December 2003 statement of the case (SOC), 
and their cover letters been advised of the evidence 
considered in connection with her increased rating appeal, 
and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  
Moreover, the veteran has provided arguments in support of 
her appeal, thus curing (or rendering harmless) any previous 
omissions.  Thus, the appellant's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review of her claim.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Analysis

The veteran contends that the disability rating assigned for 
migraine headaches should be increased to reflect more 
accurately the severity of her symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Because the present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected migraine headaches are 
currently evaluated as 10 percent disabling, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).  Under this code, very 
frequent, completely prostrating and prolonged attacks (of 
migraine headaches) productive of severe economic 
inadaptability warrant a 50 percent disability evaluation.  
If there are characteristic prostrating attacks occurring on 
an average of once a month over the past several months, a 30 
percent disability rating is warranted.  If such attacks 
average one in two months over the past several months, a 10 
percent evaluation is awarded. 

Service medical records reveal that the veteran began having 
complaints of severe headaches in June 2000, shortly after 
the birth of her first child.  Her headaches were associated 
with photo and phonophobia, nausea, and occasional vomiting.  
Various medications were prescribed including Midrin, 
Depakote, and Maxalt with minimal benefit.  Toradol 
injections were then prescribed, which helped to the resolve 
her headaches.

VA treatment records from June 2001 to June 2003, show that, 
when the veteran was initially seen in June 2001, mild 
frontal sinus tenderness was noted.  The impression included 
migraine headaches, for which a computed tomography (CT) scan 
of the head and a neurological consult was recommended.  
Topamax was prescribed in an attempt to prevent migraine 
headaches.  She was also given Zomig for acute headaches.  A 
September 2001 CT scan of the head was essentially normal.  
At an October 2001 appointment, the veteran complained of 
migraine headaches, she indicated that she did "not feel so 
great," that she had tried Topamax with no relief of 
symptoms, and that she had also tried Imitrex which was not 
effective either.  She reported that her headaches usually 
came just before menses and lasted for five to six days.  The 
veteran was currently having menses.  It was noted that the 
veteran's migraine headaches were nonresponsive to the 
prescriptions ordered from the neurology clinic and HCTZ was 
to be tried for one week prior to menses to see if this would 
prevent headaches.  

At a December neurologic consult, the veteran gave a history 
of headaches, which started about 18 months back at the age 
of 25.  She related that right after the birth of her 
daughter she noticed severe bifrontal headaches behind both 
eyes, which were associated with severe nausea and vomiting, 
along with photophobia and phonophobia but no other 
neurological symptoms, although she did notice some blurred 
vision.  The veteran took some over-the-counter analgesics 
for her headaches with little relief.  She was also seeing a 
psychiatrist for depression considered to be related to 
increased depression in the postpartum phase.  While on 
active duty, she was usually seen on sick call and given 
Toradol injections with no relief of headaches.  Then, she 
was referred to a neurologist, who diagnosed her with 
migraine headaches and tried conventional medications, 
including Imitrex, Zomig and Maxalt.  She was also given a 
trial of Depakote for prophylactic therapy for three weeks 
with no improvement and with weight gain as a side effect.  A 
Topamax trial was given for three weeks, again with little 
improvement.  At that point, the veteran was having very 
frequent headaches every two to three days, which would last 
for three to four days once they started.  Reported trigger 
factors were being around smoking, oversleeping, diet sodas, 
chocolate, and being stressed.  Her neurologist recommended 
that she take narcotics for her severe headaches and the 
veteran was given a trial of Keppra, which she took twice a 
day with great improvement within a few days of starting it 
and with no side effects.  Keppra was continued on a regular 
basis until she was transferred to VA care.  The veteran 
reported difficulty receiving Keppra through primary care and 
was scheduled for a consult.  She reported that her headaches 
had reduced to one or two headaches a month and that she just 
took Keppra when she felt a headache coming on, which was 
usually heralded by a feeling of nausea and blurred vision, 
which she described as feeling like morning sickness.  The 
veteran indicated that her last headache was about a week 
back and was aborted by taking Keppra.  She admitted that she 
had stopped taking Topamax and Zomig after two weeks due to 
lack of significant benefits.  The veteran reported that she 
was going through a divorce and custody battle for her 
daughter and was under a high level of stress.  The 
impression was common migraine headache with aura and classic 
migraine symptoms of throbbing headache associated with 
blurred vision but no other neurologic defects.  Neurological 
examination was normal and an imaging study of the brain 
revealed no intracranial abnormalities.  The examiner added 
that the veteran had been tried on multiple abortive and 
preventive conventional medications used for treatment of 
migraine headaches, which had apparently failed.  She was 
given 30 tablets of Keppra to be taken for migraine headaches 
as it seemed that this was the only medication so far which 
had helped her severe and otherwise refractory migraines.  
The veteran was to be followed up in the neurology clinic in 
one year and was encouraged to call if she had any problems 
related to migraine headaches before her next appointment.  
She was advised to avoid trigger factors for migraine 
headaches, such as chocolate, diet sodas, and exposure to 
smoking and to avoid oversleeping.

A January 2002 neurology note revealed that the veteran had 
bifrontal headaches two to three times per month which might 
last for three to four days with associated nausea and 
vomiting.  She did not have associated symptoms of visual or 
speech impairment or focal numbness or weakness.  The veteran 
used an ice pack and over-the-counter medications such as 
Excedrin for migraine headaches with suboptimal relief.  At 
present, she was on Topamax because she was not able to get 
Keppra.  Headache frequency was a couple times a month with 
her last headache three or four days back.  The assessment 
was, migraine headache -- chronic, with no particular aura or 
trigger but associated with nausea and vomiting, which is 
part of the prodrome of her migraine headaches.  She was 
given an increase in Topamax, was to consider adding Elavil, 
and was recommended to keep a headache diary and to avoid 
excessive caffeine and NutraSweet.  

At an August 2002 neurology clinic visit, the veteran 
reported much improved control of her headaches since being 
placed on Topamax prophylactic therapy.  She reported 
headache-free intervals for several months until a 
breakthrough headache last week, which she related to 
increased stress in her life as a single mother fighting for 
custody and preparing for her final test in nursing.  The 
veteran stated that the headaches she presently got were much 
less intense, although they were still bifrontal.  There was 
no aura but she had associated nausea and photophobia when 
intense.  Currently, she was not taking any abortive 
prescriptions as her headaches usually subsided in a few 
hours.  The impression was common migraine headache -- 
improved control on the present prophylactic prescription 
with Topamax; however, the veteran was only taking the 
nighttime dose.  She was advised to take 50 mg po BID and 
given a prescription for Zomig to be taken with severe 
headaches.  At an April 2003 history and physical, the 
veteran reported that her migraines had decreased with 
Topamax but were preceded by nausea and photophobia.  At a 
June 2003 neurology clinic appointment, the veteran reported 
infrequent headaches since taking Topamax, usually about one 
headache every two to three months.  She admitted to taking 
Topamax sporadically, around the time of a headache with 
relief of her headache and no side effects.  Her last 
headache was about a week back.  Her headaches were throbbing 
and associated with nausea, vomiting, and photophobia.  The 
impression was common migraine headache, refractory to 
conventional modalities.

The relevant medical evidence confirms recurrent headaches 
several times a month prior to August 2, 2002.  But, at an 
August 2002 neurology clinic visit, the veteran reported much 
improved control of her headaches since being placed on 
Topamax prophylactic therapy.  She reported headache-free 
intervals for several months until a breakthrough headache 
the week before, which she related to increased stress in her 
life as a single mother fighting for custody and preparing 
for her final test in nursing.  At that visit, the veteran 
also stated that her headaches were much less intense.  At 
her last neurology clinic appointment, in June 2003, the 
veteran again reported infrequent headaches since taking 
Topamax, usually about one headache every two to three 
months.  The Board does not doubt some resultant industrial 
impairment from her headaches, but the medical evidence does 
not show very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  That 
is, while the veteran had frequent headaches prior to August 
2002 and infrequent headaches since then, the objective 
medical evidence does not show that she has recurrent 
headaches that are incapacitating or completely prostrating 
in nature.  Thus, there are no post-service treatment records 
to show that her headaches frequently reach the degree of 
intensity required for a 50 percent rating.  

In summary, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 30 percent prior to 
August 2, 2002, and in excess of 10 percent thereafter, for 
the veteran's headaches.  There is no evidence that the 
veteran's headaches have been more severe any time during the 
period of this initial evaluation to warrant a 50 percent 
rating.  Fenderson, 12 Vet. App. 119.  Thus, the Board finds 
that an initial rating of 30 percent for migraines prior to 
August 2, 2002, and a 10 percent rating thereafter, is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision the Board considered whether the 
veteran's service-connected migraines standing alone present 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization or 
missed work, due solely to the veteran's service-connected 
migraines, as to render impractical the application of the 
regular schedular standards.  In light of the foregoing, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.




ORDER

An initial rating of 30 percent prior to August 2, 2002, for 
migraine headaches is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

An initial rating in excess of 10 percent after August 1, 
2002 for migraine headaches is denied.


REMAND

As noted earlier, the issue of entitlement to an initial 
rating in excess of 10 percent for dysthymia must be returned 
to the AOJ for review, consideration, and preparation of an 
SSOC, since pertinent evidence was received by the Board 
after certification of the appeal from the AOJ without 
receipt of an accompanying waiver of AOJ consideration.  
38 C.F.R. § 20.1304; see also Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The Board observes that the RO did not indicate whether 
"staged" ratings would be warranted for the veteran's 
service-connected dysthymia under Fenderson.  As noted above, 
since the appeal arises from an initial rating decision, it 
is not the present level of disability that is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings based on the facts found.  In this regard, the 
Board notes that the veteran's Global Assessment of 
Functioning (GAF) score was 88 on the January 2002 VA 
examination report, while it has ranged between 58 to 65 in 
VA outpatient treatment records.  The Board also observes 
that the veteran has been diagnosed with anxiety and 
depression.  When it is not possible to separate the effects 
of a service-connected psychiatric disorder from a 
nonservice-connected psychiatric disorder, 38 C.F.R. § 3.102 
dictates that all signs and symptoms be attributed to the 
service-connected psychiatric disorder.  Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam).  On remand, the 
veteran should be scheduled for another examination to 
ascertain the nature and extent of her psychiatric 
disability.

Accordingly, this appeal is remanded for the following:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
extent of her service-connected 
dysthymia.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examiner must provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to the veteran's service-connected 
dysthymia.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's dysthymia and assess the extent 
of the veteran's occupational and social 
impairment due solely to dysthymia 
symptomatology.  If it is not possible to 
separate the effects of a nonservice-
connected psychiatric disorder from those 
of the veteran's service-connected 
dysthymia, the examiner should so state.  
The examiner should clearly outline the 
rationale for any opinion expressed.

2.  After completion of the above, the RO 
should readjudicate the veteran's claim 
for an increased rating for dysthymia.  
In particular, the RO's review should 
include consideration of the newly 
submitted treatment records and of staged 
ratings for the veteran's disability 
under Fenderson, supra.  If any 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


